  Case: 2:17-cr-00227-JLG Doc #: 58 Filed: 04/12/21 Page: 1 of 10 PAGEID #: 598



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

     v.                                     Case No. 2:17-cr-227

Janay Ruiz

                               OPINION AND ORDER
     By judgment entered on November 29, 2018, defendant was
sentenced to concurrent terms of incarceration of forty-six months
on Count 1, conspiracy to commit wire fraud in violation of 18
U.S.C. §371, Count 2, making false, fictitious or fraudulent claims
in violation of 18 U.S.C. §287, Count 3, structuring transactions
in violation of 31 U.S.C. §5324(a)(3), and Count 4, identity theft
in violation of 18 U.S.C. §1028(a)(7).           The sentence also included
concurrent three-year terms of supervised release and a restitution
obligation of $1,165,101.19.            The defendant reported to begin
serving her sentence on January 15, 2019.             The Bureau of Prisons
(“BOP”) reports that her projected release date is April 21, 2022.
See https://www.bop.gov/inmateloc/ (last visited April 8, 2021).
     On     September    25,    2020,   defendant     filed    a   motion     for
compassionate      release      from    imprisonment      under     18    U.S.C.
§3582(c)(1)(A) based on the COVID-19 pandemic.              Doc. 42.     Counsel
was appointed to represent the defendant.             On November 13, 2020,
counsel filed a notice stating that she would not be supplementing
defendant’s motion because defendant had not yet exhausted her
administrative remedies, and that she had advised defendant on how
to complete the exhaustion process.           See Doc. 46.      The government
also noted that defendant had not exhausted her administrative
remedies.     Doc. 48.    On December 2, 2020, defendant’s motion was
denied without prejudice.        Doc. 49.
  Case: 2:17-cr-00227-JLG Doc #: 58 Filed: 04/12/21 Page: 2 of 10 PAGEID #: 599



       On December 28, 2020, defendant filed additional motions for
compassionate release.          Docs. 50 and 51.     On January 19, 2021, her
attorney filed a notice indicating that she would be filing a
supplemental motion.        Doc. 53.          Defendant filed another pro se
motion on March 1, 2021.          Doc. 55.      Counsel for defendant filed a
supplemental motion on March 54, 2021.              Doc. 56.
       On   March   25,   2021,    the    government   filed     a   response     in
opposition to the motion.           Doc. 57.      The government acknowledged
that   defendant    appeared      to   have    exhausted   her   administrative
remedies, but argued that she failed to show an extraordinary or
compelling reason warranting compassionate release, and that early
release was unwarranted under the statutory factors in 18 U.S.C.
§3553(a). The court will therefore address defendant’s request for
a sentence reduction on the merits, and will consider all of her
previous motions.
I. Standards for Compassionate Release
       Under §3582(c)(1)(A)(i), the court can reduce a sentence under
§3582(c)(1)(A)      if    the     court   finds    that    “extraordinary       and
compelling reasons warrant such a reduction[.]” §3582(c)(1)(A)(i).
District courts have full discretion to define what constitutes an
“extraordinary and compelling” reason. See United States v. Jones,
980 F.3d 1109, 1111 (6th Cir. 2020).             The court must also consider
the factors set forth in 18 U.S.C. §3553(a) to the extent that they
are applicable.      §3582(c)(1)(A).          If, after weighing the §3553(a)
factors, the court decides that the motion is well taken, the court
“may reduce the term of imprisonment (and may impose a term of
probation or supervised release with or without conditions that
does not exceed the unserved portion of the original term of


                                          2
  Case: 2:17-cr-00227-JLG Doc #: 58 Filed: 04/12/21 Page: 3 of 10 PAGEID #: 600



imprisonment)[.]”       §3582(c)(1)(A).          The grant of compassionate
release is at the discretion of the court.                    United States v.
Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
     Section 3582(c)(1)(A) also requires that “such a reduction is
consistent    with    applicable     policy      statements    issued   by    the
Sentencing    Commission[.]”         §3582(c)(1)(A).           The   government
correctly argues that the defendant’s reasons for a sentence
reduction do not fall within any of the categories discussed in the
policy   statements     contained     in   the    United   States    Sentencing
Guidelines, §1B1.13 and Application Note 1 to that section.
However, the Sixth Circuit has held that the policy statements
contained in §1B1.13 do not apply to cases in which an inmate files
a motion for compassionate release, and that district courts have
full discretion to define what constitutes an “extraordinary and
compelling” reason without consulting the policy statement.                   See
Jones, 980 F.3d at 1111.        Therefore, the court will not base its
decision on the policy statements.
II. Reasons for Compassionate Release
A. Defendant’s Health Concerns
     Defendant submits that she should be released due to her
medical concerns.     Defendant, who is now 34 years old, argues that
she is at increased risk of serious illness if she contracts
COVID-19 due to the fact that she is obese.                    The Presentence
Investigation Report (“PSR”) stated that defendant is 4' 10" tall.
A medical record dated January 15, 2021, reported that defendant
weighed 149 pounds.      Doc. 56, p. 9.       The government indicates that
this results in a body mass index (“BMI”) of 31.1 kg/m². According
to the Centers for Disease Control (“CDC”), persons with obesity,


                                       3
  Case: 2:17-cr-00227-JLG Doc #: 58 Filed: 04/12/21 Page: 4 of 10 PAGEID #: 601



that is, a BMI greater than or equal to 30kg/m² and less than
40kg/m², are at an increased risk of severe symptoms if they
contract   COVID-19.        See    https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-
conditions.html#obesity (last visited April 8, 2021). Defendant is
just above the threshold for increased risk.
      However,    the    medical   records     do   not   report    any   adverse
physical problems specifically linked to the defendant’s weight.
See United States v. Tranter, 471 F. Supp.3d 861, 865 (N.D. Ind.
July 8, 2020)(noting that BMI is “a notoriously blunt tool” with
clinical limitations, including its inability to differentiate
between excess fat, muscle and bone mass, and that defendant had
not identified any current medical issues resulting from his
obesity, indicating that it has little adverse effect on his
overall health).        A BOP document dated November 17, 2020, stated
that defendant was classified as CARE1 I (healthy or simple chronic
care) and was cleared for food service.              Doc. 50, Ex. C.       A BOP
record indicated that a general adult medical examination on
February 19, 2020, was without abnormal findings.                  Doc. 50-1, p.
95.   The record includes certificates indicating that defendant
participated in a 5K walking program on November 11, 2019, and half
marathon/10K/5K events on July 20, 2019, and March 8, 2020.                    Doc.
50, pp. 71, 85, 95.       The government has also submitted BOP records
indicating that defendant received her first Moderna COVID-19
vaccine on March 11, 2021, and that she was scheduled to receive
the second vaccine on April 8, 2021.            Docs. 57-2 and 57-3.           This
significantly mitigates against any potential threat from COVID-19.
      Defendant    also    contends     that    compassionate        release      is


                                       4
  Case: 2:17-cr-00227-JLG Doc #: 58 Filed: 04/12/21 Page: 5 of 10 PAGEID #: 602



warranted due to her mental condition.            She has submitted records
describing psychological counseling she received for depression and
anxiety from September, 2015, through November, 2015, following her
delivery of a stillborn baby and her receipt of notification that
her criminal activities were being investigated.                See Doc. 50-1.
However, the medical documents in the record indicate that her next
visit to her therapist was not until November 1, 2018, shortly
before her sentencing hearing.          Doc. 50-1, p. 23.        Her therapist
noted that she had not seen the defendant for some time, and that
defendant requested a letter of some kind from the therapist for
her court appearance, expressing the hope that a letter would
provide some basis for leniency from the court. This suggests that
defendant’s Post Traumatic Stress Disorder (“PTSD”) was not causing
her significant problems.
     Defendant states that she has not been receiving any mental
health treatment, claiming that she has only had one psychological
evaluation while in the institution.           The judgment shows that the
court did not recommend to the BOP that defendant receive mental
health treatment while incarcerated; rather, participating in
mental health counseling at the direction of the probation officer
is a condition of defendant’s supervised release.                    The BOP’s
decision denying defendant’s request for compassionate release
noted that it was determined that defendant’s PTSD was not terminal
or debilitating.       Doc. 57-1, p. 6.      Although the record does not
include any BOP counseling records, the institution was aware of
defendant’s mental health issues, as she was classified as CARE1 -
mental health.      Doc. 42-3, p. 2.        Another record noted the PTSD
diagnosis.      Doc.   50-1,    p.   95.     Defendant    has    been   able      to


                                       5
     Case: 2:17-cr-00227-JLG Doc #: 58 Filed: 04/12/21 Page: 6 of 10 PAGEID #: 603



participate in mental health-related programs, including an 8-hour
group therapy session entitled “Trauma in Life,” a course from
April to June of 2019 entitled “Art of Healing,” and a “Mind, Body,
Spirit Workshop” on May 5, 2019.                 Doc. 50, pp. 89, 97, 111.
        The    court    has    considered        all   of   the    defendant’s   health
complaints,       and       concludes     that     they     do    not   constitute     an
extraordinary and compelling reason for her early release.
B. Rehabilitation While Incarcerated
        Defendant has presented evidence concerning her efforts at
rehabilitation.             The rehabilitation of a defendant is not, by
itself, an extraordinary and compelling reason for compassionate
release.       See 28 U.S.C. §994(t)(“Rehabilitation of the defendant
alone shall not be considered an extraordinary and compelling
reason.”).       However, rehabilitation may be considered along with
other        circumstances         in   deciding       whether     extraordinary      and
compelling reasons for early release exist.                       See United States v.
Daley, 484 F.Supp.3d 1171, 1175 (M.D. Fla. 2020).                       Defendant notes
that as of November 17, 2020, she had completed at least 40
classes.        Doc. 50, Ex. C.             This record also indicated that
defendant is employed in food service and has received satisfactory
evaluations.           No    disciplinary        infractions      are   noted.     While
commendable, this record is not extraordinary.                      However, the court
will consider this information along with the other circumstances
advanced by defendant.
C. Needs of Defendant’s Children
        Defendant also argues that her early release is warranted due
to     the    needs    of    her    children     and    their     stress   due   to   her
incarceration.         Her younger daughter is almost four years old and


                                             6
  Case: 2:17-cr-00227-JLG Doc #: 58 Filed: 04/12/21 Page: 7 of 10 PAGEID #: 604



resides with defendant’s husband.           Defendant’s older daughter is
now 13 years of age.       Records indicate that she resides with her
grandmother. Doc. 50-1, p. 48. The older daughter was referred to
counseling after expressing thoughts of suicide at school.                  Doc.
50, PAGEID 409.     This counseling session occurred on February 26,
2018, prior to the commencement of defendant’s incarceration on
January 15, 2019.     The record indicates that the daughter reported
that she made a comment about killing herself at school because she
was being bullied by boys who were making mean comments and
throwing things at her, and that defendant planned to send her to
another school.     The daughter’s other counseling records span from
July, 2019, through September, 2019.          Doc. 50-1, pp. 35-74.        These
sessions reflect a diagnosis of major depressive disorder, but the
daughter denied having any suicidal ideations.              It is not unusual
for the incarceration of a parent to result in the inmate’s
children    experiencing      separation     anxiety     and   stress.        The
circumstances reflected in these records, while unfortunate, are
not extraordinary.
D. Conclusion
     The court finds that the above circumstances relied on by
defendant, considered both individually and in combination, do not
arise to the level of an extraordinary or compelling reason for a
reduction of defendant’s sentence.
III. §3553(a) Factors
     The court must also address the applicable §3553(a) factors.
The offenses in this case were serious. According to the PSR, from
2012 to 2015, defendant participated in scheme to defraud the
Department of Defense by supplying inferior and non-complying


                                       7
  Case: 2:17-cr-00227-JLG Doc #: 58 Filed: 04/12/21 Page: 8 of 10 PAGEID #: 605



parts.      When two of defendant’s companies were debarred from
participating in government contracts, defendant circumvented this
sanction by creating four additional corporations in the name of
friends and relatives. This resulted in a two-level enhancement of
her   sentencing    range    under    the    Guidelines      for   the   use      of
sophisticated means and a two-level enhancement for the violation
of the debarment order.           Defendant also started two of these
companies using the identification information of her demented
grandmother and opened bank and credit card accounts with this
information, resulting in another two-level enhancement. Defendant
received a two-level enhancement for an offense involving the
conscious or reckless risk of death or serious bodily injury due to
the fact that the parts at issue were critical application items
essential    to   weapons   system    performance      or   operation    or    the
preservation of the life or safety of armed services personnel. By
supplying defective parts, defendant’s actions put the lives of
military personnel at risk.
      Defendant also received a two-level enhancement for being an
organizer, leader, manager or supervisor.                   Defendant was the
decision    maker   for   the   companies.       She   brought     friends     and
relatives into the fraudulent scheme. She obtained the majority of
the proceeds, used company bank accounts and credit cards for her
personal use, and directed the development and operation of all her
companies.    Her conduct resulted in a total loss of $2,158,647.61
to the Department of Defense.               Her restitution obligation is
$1,165,101.19.
      As to the history and characteristics of the defendant, the
PSR reported that defendant was raised in a middle-class family and


                                       8
  Case: 2:17-cr-00227-JLG Doc #: 58 Filed: 04/12/21 Page: 9 of 10 PAGEID #: 606



had a good upbringing.         She had no prior criminal record.                 She
graduated from high school and has a Bachelor of Arts degree in
psychology.    She was employed from 2009 through 2012 at a company
where she learned how to engage in defense contracting.                      From
September of 2015 through her sentencing, she was employed at a
hospital as an accounts payable coordinator earning over $16 per
hour. As the government has noted, defendant had the capability of
engaging in legitimate employment, but chose instead to embark on
an elaborate scheme to defraud the Department of Defense.                        The
defendant’s rehabilitation efforts while in prison, noted above,
have also been considered.
     Defendant’s Guideline range was 87-108 months.                   Defendant
received a substantial benefit from her plea agreement, which
included a binding sentence agreement for a sentence in the range
of 27-46 months. Defendant has now served approximately 27 months,
or approximately 59%, of her 46-month sentence.                Defendant will
receive the benefit of good-time credit, and will have served a
little over 39 months, less than half the bottom of the Guideline
range, as of her anticipated release date of April 21, 2022.
     The    court    finds   that   a   reduced    sentence     would      not    be
sufficient to reflect the seriousness of the defendant’s offenses,
promote respect for the law, provide just punishment, afford
adequate deterrence and protect the public from more crimes by the
defendant.    The court concludes that the §3553(a) factors warrant
denying defendant’s motion for a reduced sentence.              Even assuming,
arguendo,     that   defendant’s     health    conditions     and    the    other
circumstances relied on by defendant, considered together, are
sufficient to constitute an “extraordinary and compelling reason”


                                        9
 Case: 2:17-cr-00227-JLG Doc #: 58 Filed: 04/12/21 Page: 10 of 10 PAGEID #: 607



for   a   sentence   reduction,    that    reason   is   outweighed     by   the
statutory factors which militate against defendant’s early release.
IV. Conclusion
      In accordance with the foregoing, defendant’s motions for
compassionate release (Docs. 42, 50, 51, 53, 55 and 56) are denied.


Date: April 12, 2021                    s/James L. Graham
                                 James L. Graham
                                 United States District Judge




                                      10
